Citation Nr: 0802614	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD for the time period from August 28, 2003 
to December 18, 2005.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD for the time period beginning on December 
19, 2005.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, including combat service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and assigned a 30 percent rating, effective August 
28, 2003.  The veteran perfected an appeal as to this initial 
disability rating assigned.

In an August 2006 Supplemental Statement of the Case (SSOC), 
the RO granted a higher initial rating for PTSD and assigned 
a 70 percent rating, effective December 19, 2005.  Because 
the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  For the time period from August 28, 2003 to December 18, 
2005, the veteran's PTSD was manifested by moderate symptoms, 
including an increased startle response, nightmares, poor 
sleep, feelings of anger and fear, avoidance of anything that 
would trigger war memories, trouble with concentrating, 
extreme hypervigilance, frequent memories about Vietnam, 
social withdrawal, diminished participation in normal 
activities, and difficulties in maintaining effective work 
and social relationships.

2.  For the time period beginning on December 19, 2005, the 
veteran's PTSD has been manifested by severe symptoms, 
including sleep difficulties, intrusive memories and 
distressing dreams about the war, avoidance of social 
situations, efforts to avoid anything that would remind him 
of the war, detachment from others, poor concentration and 
motivation, exaggerated startle response, hypervigilance, 
constricted affect, memory disturbances, limited insight and 
judgment, irritability and anger, decreased interest in usual 
activities, and occupational and social impairment due to an 
inability to establish and maintain effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD for the time period from August 28, 2003 to 
December 18, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial rating in excess of 70 
percent for PTSD for the time period beginning on December 
19, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in June 2004, prior to the 
adjudication of his claim in the November 2004 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in October 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"If there is any other evidence or information that you think 
will support your claim, please let us know."  This statement 
satisfies the fourth "element" of the notice requirement, in 
that it informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, QTC examination reports, and statements from 
the veteran and his mother.  The veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

Specific rating criteria - PTSD

For the time period from August 28, 2003 to December 18, 
2005, the veteran's PTSD was evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

For the time period beginning on December 19, 2005, the 
veteran's PTSD has been evaluated as 70 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).




Global Assessment of Functioning (GAF) scores

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally the person functions well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See DSM-IV, pp. 44-47; 
see also 38 C.F.R. § 4.130 [incorporating by reference the 
VA's adoption of the DSM-IV, for rating purposes].

Analysis

Initial evaluation from August 28, 2003 to December 18, 2005

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 30 percent for the time period from August 28, 2003 
to December 18, 2005.

In March 2004, a PTSD scale was administered to the veteran 
by a private doctor.  Therein, the veteran was diagnosed with 
PTSD and was assigned a symptom severity score of 27 (out of 
50), as well as a symptom severity rating of "moderate to 
severe" and a "mild" level of impairment in functioning.  
The veteran reported that he was overly alert and easily 
startled five or more times per week (i.e., almost always).  
Other symptoms (such as having nightmares, feeling angry and 
scared, avoiding things that reminded him of his war trauma, 
and having trouble concentrating) affected him two to four 
times per week (i.e., half the time).  Numerous symptoms 
(such as having decreased interest or participation in 
important activities, feeling distant or cut off from people 
around him, feeling emotionally numb, and having sleep 
difficulties) affected him only once a week or less (i.e., 
once in a while).

A March 2004 letter from the veteran's private doctor stated 
that the veteran, despite having social difficulties, had a 
good appetite, slept fairly well, was not on any medications, 
and had fairly good energy.

During a QTC examination in September 2004, the veteran was 
diagnosed with chronic PTSD and assigned a GAF score of 40.  
The Board acknowledges the severity of such a GAF score and 
notes that it is to be considered, but ultimately it is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  The QTC examiner reported that the 
veteran's PTSD symptoms included poor sleep and nightmares, 
extreme hypervigilance, increased startle response, frequent 
memories about Vietnam, avoidance of anything that would 
trigger war memories, social withdrawal, diminished 
participation in normal activities, and difficulties in 
maintaining effective work and social relationships.  It was 
noted that the veteran was only able to work a few hours per 
week and that such occupational impairment was related to his 
PTSD.  However, the examiner noted that the veteran was very 
involved in a religious fellowship which was helpful to him 
and served to keep him away from drugs.  Furthermore, during 
the examination, the veteran was neatly and appropriately 
dressed, appeared to be a reliable historian, and was 
oriented to person, place, time, and purpose.  His appearance 
and hygiene were good, behavior was appropriate, affect and 
mood were normal, communication was within normal limits, 
speech flowed well, thought processes were normal, and memory 
was intact.  The veteran had no history of panic attacks and 
exhibited no delusions, no problems with judgment or insight, 
and no difficulties with his activities of daily living.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent for the veteran's PTSD for 
the time period from August 28, 2003 to December 18, 2005 is 
not warranted.  In order to warrant an evaluation in excess 
of 30 percent under Diagnostic Code 9411, the evidence must 
at least show that the veteran's PTSD was characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  As described above, the veteran's symptoms of 
PTSD on an overall basis for the time period from August 28, 
2003 to December 18, 2005 will not support a higher 
evaluation under this criteria.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for PTSD for the time period from August 28, 2003 to 
December 18, 2005 is not warranted.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is denied to that extent.

Initial evaluation beginning on December 19, 2005

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 70 percent for the time period beginning on 
December 19, 2005.

During a private medical examination on December 19, 2005, 
the veteran was diagnosed with severe, chronic PTSD and 
assigned a GAF score of 32.  The private examiner reported 
that the veteran's PTSD symptoms included sleep difficulties, 
avoidance of social situations, inability to establish and 
maintain social relationships (especially with women), poor 
concentration and motivation, constricted affect, memory 
disturbances, and limited insight and judgment.  However, the 
examiner noted that the veteran still takes care of his own 
hygiene, is not suicidal or homicidal, and helps with some of 
the upkeep of his living environment.  Furthermore, during 
the examination, the veteran's speech was well-articulated, 
and his thought processes were noted to be organized most of 
the time, despite a tendency toward disorganized and rambling 
speech when talking about his Vietnam experiences.

During a QTC examination in May 2006, the veteran was 
diagnosed with chronic PTSD and assigned a GAF score of 35.  
The QTC examiner reported that the veteran's PTSD symptoms 
included intrusive memories and distressing dreams about the 
war, efforts to avoid anything that would remind him of the 
war, decreased interest in usual activities, detachment from 
others, difficulty with sleep, irritability and anger, 
exaggerated startle response, hypervigilance, and 
occupational and social impairment due to an inability to 
establish and maintain effective work and social 
relationships.  However, the examiner noted that the veteran 
was neatly and appropriately dressed and groomed for the 
examination.  The veteran was oriented to person, place, 
time, and purpose, and was noted to be a reliable historian.  
During the examination, he exhibited appropriate behavior, 
coherent speech, normal concentration, normal thought 
processes and judgment, the ability to think abstractly, and 
intact memory.  He did not exhibit delusions, hallucinations, 
or suicidal or homicidal ideations.  He was reported to have 
no history of panic attacks.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 70 percent for the veteran's PTSD for 
the time period beginning on December 19, 2005 is not 
warranted.  In order to warrant an evaluation in excess of 70 
percent under Diagnostic Code 9411, the evidence must show 
that the veteran's PTSD is characterized by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  As described 
above, the veteran's symptoms of PTSD on an overall basis for 
the time period beginning on December 19, 2005 will not 
support a higher evaluation under this criteria.

The Board notes that, during his May 2006 QTC examination, 
the veteran contended that he has never been able to hold 
down a job due to his PTSD symptoms.  In addition to granting 
a 70 percent disability rating for PTSD in its August 2006 
SSOC, the RO raised the issue of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  A VCAA letter was sent to the 
veteran in September 2006, addressing the issue of 
entitlement to TDIU and as well as the opportunity for extra-
schedular consideration.  The veteran did not respond to this 
VCAA letter, and he did not submit any evidence to indicate 
that he wanted to pursue either of these issues.  In a 
November 2006 rating decision, the RO denied entitlement to 
TDIU.  No timely appeal was filed, and this rating decision 
has since become final.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of, or indeed 
any, hospitalization during the pendency of this appeal.  The 
effects of the veteran's PTSD have been fully considered by 
the Board in this decision, and there has been no suggestion 
of an "unusual" disability picture.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 70 
percent for PTSD for the time period beginning on December 
19, 2005 is not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is denied 
to that extent.



ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD for the time period from August 28, 2003 to 
December 19, 2005 is denied.

Entitlement to an initial disability rating in excess of 70 
percent for PTSD for the time period beginning on December 
19, 2005 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


